Title: Sunday Novr. 2. 1783.
From: Adams, John Quincy
To: 


       I went this forenoon to take a view of St. Paul’s Church, which is the largest, and most magnificent Protestant church now standing and excepting St. Peter’s at Rome the largest in the World. But we could not get into it, because on Sundays it is open only in Service time; and we were there between services, so we saw only the outside of it. It was built of a whitish stone, but the lower Parts of it are now of a browny, smoaky Colour, occasioned by the smoke of the City; they say this gives it a Venerable appearance; but for my Part I think it would look much better in its first Colour. Several gentlemen dined with us.
      